ACCEPTED
                                                                                          03-14-00704-CV
                                                                                                 4608667
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/23/2015 4:38:07 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                              COURT OF APPEALS

                    THIRD JUDICIAL DISTRICT OF TEXAS                      FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                 AUSTIN, TEXAS                     3/23/2015 4:38:07 PM
                                                                     JEFFREY D. KYLE
                                                                           Clerk
2004 DODGE RAM 1500                       §                COURT OF APPEALS

TX LP#CPL1988 AND 2000 BUICK              §                    NO. 03-14-00704-CV

TX LP#CV1N8187,                           §

Appellant                                 §

VS.                                       §

THE STATE OF TEXAS,                      §

Appellee                                 §      DISTRICT COURT NO. CV36,279

STATE’S MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

      COMES NOW, the State of Texas, by and through its undersigned attorney, and

respectfully requests that the Court grant an Extension of Time for Filing the State’s

Brief in the above reference cause.

      Pursuant to Rules 38.6 and 10.5(b), Texas Rules of Appellate Procedure, the

Petitioner would show in support of this Motion that:

      1.     The current deadline for filing Appellee’s Brief is March 26, 2015.

      2.     The length of time requested for an extension is an additional 29 days
             until April 17, 2012;

      3.     The reasons for the need for an extension are that:
                   1)     As a new prosecutor assigned to County Court in Milam
                        County, the undersigned currently has a heavy jury trial docket.

                   2)     In addition to these duties, this prosecutor is also the sole
                      juvenile attorney for the office.
                   3)     The matter on appeal began before the undersigned began
                      employment in Milam County, and, as such, the undersigned
                      has a great deal of research to do regarding the record in this
                      case.
                   4)     Furthermore, the undersigned has never dealt with an asset
                      forfeiture case or appeal. The undersigned therefore has a great
                      amount of research to do in order to find supporting authority
                      for the case.

      4.     The number of extensions previously granted the State is none.

                                               Respectfully submitted,

                                               /s/ Joseph P. Johnson
                                               Joseph P. Johnson
                                               Assistant County and District Attorney
                                               Milam County, Texas
                                               204 N. Central, Cameron, Texas 76520
                                               Phone: (254) 697-7013
                                               Fax: (254) 697-7016
                                               jjohnson@milamcounty.net
                                               State Bar No. 24092587


                         CERTIFICATE OF CONFERENCE

       In accordance with Tex. R. App. P. 10.1(a)(5), I certify that I have conferred
with the attorney for only other party in this case, Benton Ross Watson, on the merits
of this motion and that office has no objection to this motion.

                                               /s/ Joseph P. Johnson
                                               Joseph P. Johnson
                           CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing State's Motion
for Extension of Time to File Appellee’s Brief has been delivered to Benton Ross
Watson, attorney for the Appellant, on this 11th day of March, 2014. The copy of this
motion was delivered via facsimile to Benton Ross Watson, 120 E. First Street/P.O.
Box 1000, Cameron, Texas 76520, at (254) 231-0212. Mr. Watson represents LaTonya
Alcorn in this matter.

                                              /s/ Joseph P. Johnson
                                              Joseph P. Johnson